               Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 1 of 27 PAGEID #: 1
 AO   106 ( Rev. 04/10)   Applicauon for a Search Warrant



                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Southern District of Ohio                                                           t '-\ A   I
                                                                                                                                                            ' .
                                                                                                                                                                    f --::
                                                                                                                                                                       .._,

                In the Matter of the Search of                                  )
           (Briefly describe 1he property 10 be searched                        )
            or idemify 1he person by name and address)
SAMSUNG ACCOU T ASSOCIATED WITH EMAIL
ADORES CNNRBETTS477@GMA IL.COM THAT IS
                                                                                )
                                                                                )
                                                                                             Case No.                   ••                        1
                                                                                )
STORED AT PREMISES CONTROLLED BY SAMSUNG    )
ELECTRONICS AMERICA , I C.
                            APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to bel ieve that on the fol lowing person or property (idenlify 1he person or describe 1/ie
 properly lo be searched and give ils localion):

   SEE ATTACHMENT A
 located in the                   Northern            District of                   Texas                       , there is now concealed          (ide111ify 1he
                                                                    -----------~
 person or describe 1/ie properzy 10 be sei::.ed):
   SEE ATTACHMENT B


            The basi s for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
                 ~ evidence of a crime;
                   ~ contraband, fruits of crime, or other items illegally possessed;
                   ~ property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.

            The search is related to a violation of:
              Code Section                                             .                     Of[ense Desc;riotion                                               .
           18 U .S.C. § 922(g)(3)                               Possession ofa firearm by an lfi{lawful user ot a Controlled substance or by a person addicted to a
           18 U .S C. § 922(a)(6)                               controlled substance
           18 U.SC § 924(a)( I )(A )                            false statement regarding fireanns
           18 USC. § 1001                                       false statement regarding firearms
           21 u .S.C. ~ I 844 .
                          1cat1on 1.s base d on these f;acts:
                                                                false statement
            111e app                                            uni a" ful possession of a controlled substance

         See Attached Affidavit

            ~ Continued on the attached sheet.
            0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ __                                              ) is req uested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the ached sheet.




 Sworn to before me and signed in my presence.


 Date:             08/ 16/2019


 City and state: Dayton , Ohio
                      ---=---'-------- -- - -
    Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 2 of 27 PAGEID #: 2




                                      ATTACHMENT A

                                   Property to Be Searched

       This warrant applies to infonnation associated with an accounted associated with email

address cnnrbetts477@gmail.com that is stored at premises owned, maintained, controlled, or

operated by Srunsw1g Electronics America, Inc. (Srunsung), headquartered in Richru·dson, Texas .




                                              •
                                              I
     Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 3 of 27 PAGEID #: 3




                                         ATTACHMENT B

                                   Particular Things to be Seized

    I.        Information to be disclosed by Samsung Electronics America, Inc. (the

              "Provider")

         To the extent that the infomrntion described in Attachment A is within the possession,

custody, or control of the Provider, regardless of whether such information is located within or

outside of the United States, and including any emails, records, files, logs, or information that

has been deleted but is still available to the Provider, or has been preserved pursuant to a request

made under 18 U.S.C. § 2703(f), the Provider is required to disclose the following information to

the government for each account or identifier listed in Attachment A for the period of January

1, 2013 to present:

         1.      All contact and personal identifying infonnation, including: full name, user

identification number, birth date, gender, contact e-mail addresses, passwords, security questions

and answers, physical address (including city, state, and zip code), telephone numbers, screen

nan1es, websites, and other personal identifiers;

         2.     All electronic files stored online via Samsung Cloud, stored and presently

contained in, or on behalf of the account described above;

         3.     All records indicated the services available to subscribers of the electronic mail

addresses and/or individual account described above;

         4.     All search history stored and presently contained in, or on behalf of the account

described above including, if applicable, web and application activity history (including search

terms), device information history, and location history;

         5.     All activity logs for the account and all other documents showing the user' s




                                                 •I
     Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 4 of 27 PAGEID #: 4




activities;

        6.      All photos and videos uploaded by that user ID and all photos and videos

uploaded by any user that have that user tagged in them;

        7.     All Samsung Cloud messages and photographs that may be stored;

        8.     All cloud device backups and/or device restore files;

        9.     All contacts, bookmarks, home screen, and Galaxy store downloads and

purchases;

        10.    All subscriber records for any Samsung account associated by cookies, email

address, or telephone number to the account described above

        11.    All location information stored in the Samsung account;

        12.    All IP logs, including all records of the IP addresses that logged into the account;

        13.    The length of service (including start date), the types of service utilized by the

user, and the means and source of any payments associated with the service (including any credit

card or bank account number);

        14.    All privacy settings and other account settings;

        15.    All associated and/or previously registered devices;

        16.    All cookie data and associate machines and accounts collected by Samsung for

user's account to include, but not limited to, browser infonnation if available and other pages

and groups where the user (or the associated user) is the creator.

        17.    All records pertaining to communications between the Provider and any person

regarding the account, including contacts with support services and records of actions taken.

The Provider is hereby ordered to disclose the above information to the government within

fourteen days of service of this waiTant.




                                                •&
     Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 5 of 27 PAGEID #: 5




    II.       Information to be Seized

          All records on the Account described in Attachment A that relate to violations of:

    •     18 u.s.c. § 922(g)(3)
    •     18 U.S.C. § 922(a)(6)
    •     18 U.S.C. § 924(a)(l)(A)
    •     18 u.s.c. § 1001
    •     21 u.s.c. § 844

    and involve Connor Stephen BETTS (BETTS) since January 1, 2013, including:

               a. Any information related to the purchase, use, or possession of fiream1s;

               b. Any information related to the purchase, use, or sale of controlled substances;

              c. Any information related to the types, amounts, and prices of controlled

                   substances or firearms purchased, used, or trafficked as well as dates, places, and

                   amounts of specific transactions;

              d. Any information related to sources of controlled substances or firearms

                   (including names, addresses, phone numbers, or any other identifying

                   information);

              e. Any information recording BETTS' schedule or travel from 2013 to the present;

              f.   All bank records, checks, credit card bills, account information, and other

                   financial records;

              g. Records of Internet Protocol addresses used;

              h. Records oflntemet activity, including firewall logs, caches, browser history and

                   cookies, " bookmarked" or "favorite" web pages, search terms that the user

                   entered into any Internet search engine, and records of user-typed web addresses;

          This warrant authorizes a review of electronically stored information, communications,

other records and information disclosed pursuant to this warrnnt in order to locate evidence,



                                                  •
                                                  J
    Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 6 of 27 PAGEID #: 6




fruits, and instrumentalities described in this warrant. The review of this electronic data may be

conducted by any government personnel assisting in the investigation, who may include, in

addition to law enforcement officers and agents, attorneys for the government, attorney support

staff, and technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the

disclosed electronic data to the custody and control of attorneys for the governn1ent and their

support staff for their independent review .




                                               .,•
     Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 7 of 27 PAGEID #: 7




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO

 IN THE MATTER OF THE SEARCH OF
 SAMSUNG ACCOUNT AS SOCIATED
 WITH EMAIL ADDRES
 CNNRBETTS477@GMAIL.COM THAT IS
 STORED AT PREMISES CONTROLLED
 BY SAMSUNG ELECTRONICS AMERICA,
 INC.



                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, P. Andrew Gragan, being first duly sworn, hereby depose and state as fo llows:


                      INTRODUCTION AND AGENT BACKGROUND

        1.     I make this affidavit in support of an application for a search warrant for

information associated with an account associated with email address cnnrbetts477@gmail.com

that is stored at premises owned, maintained, controlled, or operated by Samsung Electronics

America, Inc. (Samsung), a provider of electronic communications service headquartered in

Richardson, Texas. The information to be searched is described in the following paragraphs and

in Attachment A. This affidavit is made in support of an application for a search warrant under

18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) to require Samsung to disclose to the

government records and other information in its possession, pertaining to the subscriber or

customer associated with the email address listed above.

       2.      I am a Special Agent with the Federal Bureau of Investigation ("FBI"), Cincinnati

Division. I have been employed as a Special Agent with the FBI since May 2016. I have

received training in national-security investigations and criminal investigations, and I have

conducted investigations related to domestic and international terrorism, white-collar crimes,
     Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 8 of 27 PAGEID #: 8




I have participated in physical surveillance and records analysi s, worked with informants,

conducted interviews, served court orders and subpoenas, and executed search warrants.

        3.     The facts in thi s affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

        4.     Based on my training and experience and the facts as set forth in thi s affidavit,

there is probable cause to believe that violations of 18 U.S.C. § 922(g)(3) (Possession of a

firearm by an unlawful user of a controlled substance or by a person addicted to a controlled

substance), 18 U.S.C. § 922(a)(6) (false statement regarding firearms), 18 U .S.C. § 924(a)(I)(A)

(false statement regarding firearms); 18 U.S .C. § 1001 (false statement), and 2 1 U.S.C. § 844

(unlawful possession of a controlled substance), have been committed by Conner BETTS

("BETTS"). There is also probable cause to search the information described in Attachment A

for evidence of these crimes, as described in Attaclunent B.

                                      PROBABLE CAUSE

       5.      On or about August 4, 2019, at approximately 1:00 a.m. , Dayton Police Officers

responded to an active shooter in the 400 block of East Fifth Street in Dayton, Ohio. Officers

observed a male, later identified as Connor BETTS (BETTS), actively engaged in shooting into

a crowd of individuals located at the 400 block of East Fifth Street in Dayton, Ohio, a city in the

Southern District of Ohio.

       6.      The Officers were able to return fire towards the suspect in order to stop the

threat. Multiple shots were fired, and BETTS was killed. At this time ten (10) people, including

BETTS, are deceased resulting from the shooting, along with multiple individuals injured. The



                                                 2
    Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 9 of 27 PAGEID #: 9




injured were transported to multiple local area hospital s. BETTS was located on the scene

wearing body-am1or and headphones. Officers were able to identify the weapon as an assault

rifle style fireann. Officers recovered a black Samsung Cell Phone from BETTS' back pocket,

later determiend to be a Samsung Galaxy S8 Active cellphone, with IMEi 357712085486404. A

warrant to search the cellphone was obtained from the Dayton Municipal Court. Officers

executed the warrant and learned that the phone number (937) 956-3637 was found to be

assigned to the cellphone.

       7.      In the morning hours of August 4, 2019, the FBI was able to identify the shooter

at the scene based on finger prints. The shooter was identified as BETTS.

       8.      On or about August 4, 2019 a Bureau of Alcohol, Tobacco, Fireanns and

Explosives (ATF) Firearms Trace was conducted on the firearm used by BETTS, further

described as an Anderson AM-15 5.56mm with serial number 18309695. The purchaser was

Connor Stephen BETTS, with an address of 2250 Creekview Place, Bellbrook, Ohio, and date

of birth (DOB) of October 28, 1994 and a Social Security Number (SSN) with the last four digits

of 6211. Ohio Bureau of Motor Vehicle (BMV) records show the same address, DOB, and last

four digits of the SSN for BETTS.

       9.      Records obtained from a Dayton area Federal Firearm Licensed dealer included

an ATF Form 4473 , which based on my training and experience I know is required in order to

complete the transaction of purchasing a firearm from a licensed dealer, for an Anderson Mfg

model AM-1 5 receiver with serial number 18309695, which, based on information provided by

ATF, was manufactured outside the state of Ohio. The form transferee/buyer was li sted as

Connor Stephen BETTS with the aforementioned address, DOB, and SSN. The transfer of the




                                               3
   Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 10 of 27 PAGEID #: 10




firearm from the dealer to BETTS was completed on April 12, 2019. BETTS listed (937) 956-

3637 as hi s contact number and cnnrbetts477@gmaiJ.com as his contact email address.

        I 0.   On or about August 5, 2019, a preservation letter was served to Samsung for the

account associated with the email address cnnrbetts477@gmail.com.


        11.    Box 1 le of ATF Form 4473 states, '·Are you an unlawful user of, or addicted to,

marijuana or any depressant, stimulant, narcotic drug, or any other controlled substance?

Warning: The use or possession of marijuana remains unlawful under Federal law regardless of

whether it has been legalized or decriminalized for medicinal or recreational purposes in the state

where you reside.,. The form contained warnings concerning the consequences of answering the

questions on the form falsely. BETTS' Fonn 4473 was checked "No'· in response to the

question in box 1 le.

       12.     Records from the same FFL dealer also showed an A TF Form 4473 for a Taurus

Pt.111 G2C 9mm pistol with serial number TLR082 19 was purchased by BETTS on November

23, 2018. The response to box 1 le was checked ·'No."

       13.     On or about August 4, 2019, Dayton Police Officers executed a search warrant,

issued by the Dayton Municipal Court, on a 2007 Toyota Corolla bearing Ohio license plate

number GNM 1586. The vehicle was parked near the scene of the shooting and is believed to

have been used by BETTS for transportation to the scene and for storage of the weapon he used

in the shooting. Ohio BMV records show BETTS' father as the registered owner. Among other

items, officers recovered a H&R 12 gauge Pardner Pump shotgun.

       14.     On or about August 4, 2019 an A TF Firearms Trace was conducted on the

shotgun, further described as a Hawk Industries Inc. H&R Pardner Pump 12 gauge shotgun with

serial number NZ897689. The purchaser was Connor Stephen BETTS, with an address of 2250


                                                4
   Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 11 of 27 PAGEID #: 11




Creekview Place, Bellbrook, Ohio and date of birth (DOB) of October 28, 1994 and last four of

Social Security Number (SSN) 6211. identifying information consistent with the aforementioned

BMV and other records.

        15.    Records obtained from a Dayton area Federal Firearm Licensed (FFL) dealer

included an ATF Form 4473 for an H&R Pardner 12 gauge shotgun with serial number

NZ897689. The form transferee/buyer was listed as Connor Stephen BETTS with the

aforementioned address, DOB, and SSN. BETTS' phone number on the form is the same

number li sted on the form mentioned in paragraph I 0 above. The transfer of the firearm from

the dealer to BETTS was completed on June 21 , 20 19. BETTS' Form 4473 was checked ·'No"

in response to the question in box 11 e.

        16.    On or about August 4, 20 19, BETTS' corpse was taken to the Montgomery

County Coroner for autopsy. During the autopsy, Dayton Police Officers removed property from

the pockets of BETTS, including an approximate three inch long black straw with a baggie

attached to the end of it by a rubber band. Inside the baggie was a white powder, which the

seizing officers, based on their training and experience, believe to be cocaine based on its

appearance. The suspected cocaine was submitted to Miami Valley Regional Crime Lab

(MVRCL) for testing. MVRCL reported, on or about August 9, 2019, that the substance was

cocaine. On or about August 15, 2019, the Montgomery County Coroner reported finding

cocaine, Xanax, and alcohol in BETTS' system.

       17.     On or about August 4, 2019, the FBI interviewed a friend of BETTS, who was

with BETTS at the scene of the shooting and was shot and wounded by BETTS, and who for the

purpose of this affidavit will be referred to as C.B. C.B. advised that around July 26 to 28, 2019,

BETTS indicated to C.B. that he had relapsed with cocaine and it was not interacting well. C.B.



                                                 5
   Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 12 of 27 PAGEID #: 12




also stated that BETTS had also invited him to go the range and shoot his AR, which C.B. did

not do.

          18.    On or about August 4, 2019, a large national retail store, with a Federal Firearms

License to deal in firearms, provided information to the FBI of weapon purchases made by

BETTS. The weapons are further described as an H&R 1228 Pardner 12 gauge shotgun with

serial number NZ682493, purchased on May 31, 20 13; a DPMS Panther Arms, Inc, M4 Sportical

.223-5.56 caliber rifle, with serial number L4017969, purchased on November 26, 2013; and a

Mossberg 702 Plinkster 22LR rifle with serial number EML401981 l , purchased on May 3, 20 15.

Records obtained from the retail store included ATF Fom1 4473s for all tlu·ee firearms . Box l le

was checked "No,. on all three Form 4473 s.

          19.    On or about August 4, 2019, Dayton Police Department interviewed a former

professor of BETTS, who for the purpose of this affidavit will be referred to as D.C. D. C.

provided student roster paperwork li sting BETTS as a student in class at a local area community

college. The paperwork identified BETTS' phone number as (937) 956-3637.

          20.    On or about August 4, 2019, the FBI interviewed a co-worker of BETTS, who for

the purpose of this affidavit will be referred to as J.M. J.M. worked as a shift manager at the

restaurant at which BETTS worked. J.M. provided the phone number listed for BETTS as (937)

956-3637.

          21 .   On or about August 5, 20 19, the FBI interviewed a high school girlfri end of

BETTS, who for the purpose of this affidavit will be refen-ed to as H.S. H.S. dated BETTS off

and on in high school. She advised the FBI that BETTS had abused a number of drugs,

including Adderall , Xanax, cocaine, and marijuana. H.S. indicated that BETTS purchased pills

and cocaine from a manager at the restaurant BETTS worked at that time. H.S. advised that



                                                  6
   Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 13 of 27 PAGEID #: 13




BETTS had told others he could sel l cocaine to them, and that during 2013 to 2014, BETTS

talked about having hallucinations and feeling like bugs were under his skin.

        22.    On or about August 5, 2019, the FBI interviewed another former, but more recent

girlfriend of BETTS. who for the purpose of this affidavit will be referred to as C.J. C.J. knew

BETTS since at least January 2019, having been classmates at a local college. C.J. dated

BETTS from at least March 2019, until they severed their relationship in or about May 20 I 9.

C.J. indicated that BETTS was previously addicted to methamphetamine and was a recovering

meth addict. BETTS had told her he quit '·cold turkey" after going on vacation with his family

and he was unable to obtain illegal narcotics.

       23.     On or about August 6, 20 19, a search warrant, issued by the Dayton Municipal

Court, was served to a messaging application company for an account associated with BETTS.

On the same day, the company responded and provided subscriber information, including the

subscriber·s email address and phone number as (937) 956-3637.

       24.     On or about August 4 to 7, 2019, the FBI interviewed multiple individuals

associated with BETTS. A co-worker, who for the purpose of this affidavit will be referred to as

 .G., advised he was aware BETTS used to have a methamphetamine addiction approximately

three years ago. A co-worker, who for the purpose of this affidavit will be referred to as K.G.,

advised that BETTS had told K.G. that he used to have a drug abuse problem during high

school. When K.G. asked what type of drugs BETTS was abusing, BETTS mentioned huffing

and cocaine. A bandmate of BETTS, who for the purpose of this affidavit wi II be referred to as

J.C., advised that BETTS had told J.C. he used to use methamphetamine. A co-worker of

BETTS, who for the purpose of this affidavit will be referred to as C. W., advised that BETTS

had done methamphetamine in the past. C.W. believed BETTS had been clean for approximately



                                                 7
   Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 14 of 27 PAGEID #: 14




four years. A co-worker of BETTS, who for the purpose of this affidavit will be referred to as

A.G., believed that BETTS had a history of drug abuse.

         25.    On or about August 7, 20 19, the FBI interviewed an acquaintance of BETTS,

who for the purpose of this affidavit will be referred to as J.E. J.E. indicated that he and BETTS

hung out at least once a month from 2014 through 20 17. J.E. indicated that BETTS was hardly

ever sober during this time and used heroin, cocaine, methamphetamine, and prescription

narcotics. J.E. said that BETTS would often show up to his home "messed up.''

         26.   On or about August 7, 2019, the FBI interviewed a former co-worker of BETTS,

who for the purpose of this affidavit will be refeITed to as E.S. E.S. advised that on or about

August 2, 20 19, at approximately 4:45p.m., BETTS came into her place of employment and

bought a beer. Before he left, BETTS made the comment, "I just popped a xanny, we'll see how

it goes." Based on my training and experience, I know that the term "xanny" is often used as

street te1minology for Xanax, a controlled substance.

         27.   On or about August 7, 2019. the FBI interviewed an acquaintance of BETTS,

who for the purpose of this affidavit will be referred to as J.E. J.E. advised that during the

timeframe he and BETTS were acquainted, which was late 2018, J.E. believed BETTS was

using vari ous drugs, including cocaine, methamphetamine, heroin, and molly.

         28.    On or about August 8, 20 19, the FBI interviewed a friend of BETTS , who for the

purpose of this affidavit will be referred to as E.K. E.K. informed the FBI that he and BETTS

had done ·'hard drugs," marijuana, and acid together four to five times a week during 2014 to

20 15.

         29.   On or about August 8, 2019, E.K. was interviewed again by the FBI. E.K.

acknowledged his purchase for BETTS of the following items used by BETTS in the August 4,



                                                  8
   Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 15 of 27 PAGEID #: 15




2019 shooting in Dayton: (1) body armor, (2) upper receiver of the AR-15 weapon, and (3) the

100-round double drum magazine. E.K. indicated that he purchased these items for BETTS -

and stored them in E.K' s apartment - to assist BETTS in hiding them from BETTS' parents.

E.K. indicated that approximately 10 weeks ago while in E.K. 's apartment, E.K. watched and

helped BETTS assemble the AR-15 weapon used by BETTS in the August 4, 2019 shooting in

Dayton. E.K. indicated that upon anival of the drum magazine approximately 6 to 8 weeks ago,

BETTS retrieved the assembled weapon, including the drum magazine, and took possession of it

and the body am1or at that time. E.K. also infonned the FBI that he and BETTS used a

messaging application to communicate. E.K. advised that BETTS also utilized various social

media platforms.

        30.    On or about August 8, 2019, pursuant to a search warrant issued by the Dayton

Municipal Com1, access was gained into the Samsung Galaxy S8 Active cellphone, with IMEi

357712085486404, recovered from BETTS's person on or about August 4, 20 19, following the

shooting. Among the files on the phone were files that appeared to be residual emails from email

account cnnrbetts477@gmail.com . One email stated in the subj ect line, "Notification of

Samsung account login." The body of the email went on to state, "Dear Customer, The account

cnnrbetts477@gmail.com was used to log in as below: - Device : CHROME - Date and time:

2019 07 25 AM 09:48 (Central Time)- Country of access: United States." The email was

signed, " Your Samsung account team." Based on my training and experience and review of this

email, I believe the use of and reference to the emai l address cnnrbetts477@gmail.com in this

context indicated that BETTS had an account with Samsung, that his account used the email

address as the account identifier or user ID.




                                                9
   Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 16 of 27 PAGEID #: 16




        31.     Based on my training and experience, I am familiar with the process by which

individuals purchase, obtain, possess, and sell fiream1s and ammunition, and how they obtain,

possess, sometimes grow, and use controlled substances. I know that individuals engaged in

these activities often utilize cellular telephones, which often provide access to social media and

messaging applications, to conununicate including purchasing and planning the purchase of

firearms and drugs, arranging the subsequent sale and distribution of firearms and drugs, and

discussing the use thereof. I also know that individuals engaged in illegal activity often maintain

multiple social media accounts. I also know that such data, including messages, applications,

photographs and other file, can be backed up to cloud services, such as Samsung Cloud.

    BACKGROUND RELATING TO SAMSUNG AND RELEVANT TECHNOLOGY


        32.     Based on my training and experience, I know that cellular devices, such as mobile

telephones, are wireless devices that enable their users to send and receive wire and/ or electronic

communications using the networks provided by cellular service providers. In order to send or

receive communications, cellular devices connect to radio antennas that are pa11 of the cellular

network called ··cell sites,'· which can be mounted on towers, buildings, or other infrastructure.

Cell sites provide service to specific geographic areas, although the service area of a g iven cell site

will depend on factors including the distance between towers. As a result, information about what

cell site a cellular device connected to at a specific time can provide the basis for an inference

about the general geographic location of the device at that point.

       33.     Based on my training and experience, I also know that many cellular devices such

as mobile telephones have the capability to connect to wireless Internet (''wi-fi'.) access points if

a user enables wi-fi connectivity. Wi-fi access points, such as those created through the use of a

router and offered in places such as homes, hotels, airports, and coffee shops, are identified by a


                                                  10
   Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 17 of 27 PAGEID #: 17




service set identifier ('"SSID") that functions as the name of the wi-fi network. In general, devices

with wi-fi capability routinely scan their environment to determine what wi-fi access points are

within range and will display the names of networks within range under the device's wi-fi settings.

        34.    Based on my training and experience, I also know that many cellular devices feature

Bluetooth functionality.   Bluetooth allows for short-range wireless co1mections between devices,

such as between a mobile device and Bluetooth-enabled headphones. Bluetooth uses radio waves

to allow the devices to exchange information.         When Bluetooth is enabled, a mobile device

routinely scans its environment to identify Bluetooth devices, which emit beacons that can be

detected by mobile devices within the Bluetooth device 's transmission range, to which it might

connect.

       35.     Based on my training and experience, I also know that many cellular devices, such

as mobile telephones, include global positioning system ("'GPS") technology.             Using this

technology, the phone can determine its precise geographical coordinates. If permitted by the user,

this information is often used by apps installed on a device as part of the app's operation.

       36.     Based on my training and experience, and from information obtained from the

company 's website (www.san1sung.com) I know Samsung is a company that, among other things,

develops and manufactures mobile devices, including a line of cellular phones and tablets, known

as Galaxy.

       3 7.    In addition, based on my training and experience, I know that Samsung offers

online-based services, including but not limited to, online file storage (Samsung Cloud), web

browser (Samsung Internet), and application store (Samsung Galaxy Store).            Some of these

services, such as San1sung Cloud, require the user to sign in to the service using their Samsung

account. An individual can obtain a Samsung account by registering with Samsung, and the



                                                 11
   Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 18 of 27 PAGEID #: 18




account identifier typically is in the fonn of an email address. Other services, such as Samsung

Internet, can be used while signed in to a Samsung account, although some aspects of these services

can be used even without being signed in to a Samsung account.

        38.     In addition, based on my training and experience, I know a user has the ability to

sign in to a Samsung account while using Samsung Internet or another browser such as Google

Chrome, which allows the user's bookmarks, browsing history, and other settings to be synced

across the various devices on which they may use the browsing software, although browsers can

also be used without signing into a Samsung account.

        39.    Based on my training and experience, I know that, in the context of mobile devices,

Samsung's cloud-based services can be accessed either via the device's Internet browser or via

apps offered by Samsung that have been downloaded onto the device.

        40.    Based on my training and experience, I know that Samsung collects and retains

location data from devices running the Samsung operating system when the user has consented to

Samsung's collection of this information. The location information collected by Samsung is

derived from sources including GPS data, information about the cell sites within range of the

mobile device, and information about wi-fi access points within range of the mobile device.

        41.    Based on my training and experience, I also known that Samsung collects and

retains information about the user's location if the user has consented to this collection of

infom1ation. Location data, such as the location data in the possession of Samsung, can assist in

a criminal investigation in various ways. As relevant here, among other things, this information

can inculpate or exculpate a Samsung account holder by showing thats/he was, or was not, near a

given location at a time relevant to the criminal investigation.




                                                 12
   Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 19 of 27 PAGEID #: 19




        42.     Based on my training and experience, I know that when individuals register with

Samsung for an account, Samsung asks subscribers to provide certain personal identifying

information. Such information can include the subscriber's full name, physical address, telephone

numbers and other identifiers, alternative emai l addresses, and, for paying subscribers, means and

source of payment (including any credit or bank account number). In my training and experience,

such info1mation may constitute evidence of the crimes under investigation because the

information can be used to identify the account's user or users. Based on my training and my

experience, I know that even if subscribers insert false information to conceal their identity, I know

that thi s infomrntion often provide clues to their identity, location or illicit activities.

        43.     Based on my training and experience, I also know that Samsung typically retains

and can provide certain transactional information about the creation and use of each account on its

system. This info1mation can include the date on which the account was created, the length of

service, records of login (i.e. , session) times and durations, the types of service utilized, the status

of the account (including whether the account is inactive or closed), the methods used to connect

to the account (such as logging into the account via the provider's website), and other log files that

reflect usage of the account. In addition, Samsung often has records of the Internet Protocol

address ("IP address") used to register the account and the IP addresses associated with particular

logins to the account. Because every device that connects to the Internet must use an IP address,

IP address information can help to identify which computers or other devices were used to access

the account.

        44.     As explained herein, information stored in connection with a Samsun account

may provide crucial evidence of the ·'who. what, why, when, where, and how'· of the criminal

conduct under investigation, thus enabling the United States to establish and prove each element



                                                    13
   Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 20 of 27 PAGEID #: 20




or alternatively, to exclude the innocent from further suspicion. In my training and experi ence, a

Samsung user· s IP log, stored electronic communications, and other data retained by Samsung,

can indicate who has used or controlled the Samsung account. This "user attribution'· evidence

is analogous to the search for "indicia of occupancy" while executing a search wanant at a

residence. For example, profile contact information, private messaging logs, status updates, and

tagged photos (and the data associated with the foregoing. such as date and time) may be

evidence of who used or controlled the Samsung account at a relevant time. Further, Samsung

account activity can show how and when the account was accessed or used. For example, as

described herein, Samsung logs the Internet Protocol (IP) addresses from which users access

their accounts along with the time and date. By determining the physical location associated

with the logged IP addresses, investigators can understand the chronological and geographic

context of the account access and use relating to the crime under investigation. Such information

allows investigators to understand the geographic and chronological context of Samsung access,

use, and events relating to the crime under investigation. Additionally, Samsung builds geo-

location into some of its services. This geographic and timeline information may tend to either

inculpate or exculpate the Samsung account owner. Last, Samsung account activity may provide

relevant insight into the Samsung account owner' s state of mind as it relates to the offenses

under investigation. For example, infonnation on the Samsung account may indicate the

owner' s motive and intent to commit a crime (e.g. , infonnation indicating a plan to commit a

crime), or consciousness of guilt (e.g., deleting account info1mation in an effort to conceal

evidence from law enforcement).

       45.     Therefore, the computers of Samsung are likely to contain all the material

described above, including stored electronic communications and information concerning



                                                 14
   Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 21 of 27 PAGEID #: 21




subscribers and their use of Samsung, such as account access information, transaction

information, and other account info1mation.


              INFORMATION TO BE SEARCHED AND ITEMS TO BE SEIZED


        46.     I anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l )(A) and 2703(c)(l)(A), by using the warrant

to require Samsung to disclose to the government copies of the records and other information

(including the content of communications) particularly described in Section I of Attachment B.

Upon receipt of the information described in Section I of Attachment B, government-authorized

persons will review that information to locate the item s described in Section II of Attaclunent B.


                                           CONCLUSION


        I.      Based on the forgoing, I request that the Court issue the proposed search warrant.

Because the warrant will be served on Samsung, which will then compile the requested records

at a time convenient to it, reasonable cause exists to permit the execution of the requested

warrant at any time in the day or night.

        2.      This Court has jurisdiction to issue the requested warrant because it is ·'a court of

competentjurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A) &

(c)(l)(A). Specifically, the Court is ·'a district court of the United States ... that - has

jurisdiction over the offense being investigated.'' 18 U.S.C. § 2711 (3)(A)(i).




                                                  15
   Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 22 of 27 PAGEID #: 22




       3.      Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this wairnnt.




                                                      Respectfully submitted,



                                                      p&~
                                                      Special Agent
                                                      Federal Bureau of Investigation




                                                 16
   Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 23 of 27 PAGEID #: 23




                                     ATTACHMENT A

                                  Property to Be Searched

       This warrant applies to infonnation associated with an accounted associated with email

address cnnrbetts477@gmail.com that is stored at premises owned, maintained, controlled, or

operated by Samsung Electronics America, Inc. (Samsung), headquartered in Richardson, Texas .




                                             •I
   Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 24 of 27 PAGEID #: 24




                                         ATTACHMENT B

                                   Particular Things to be Seized

    I.        Information to be disclosed by Samsung Electronics America, Inc. (the

              "Provider")

         To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, regardless of whether such information is located within or

outside of the United States, and including any emails, records, files, logs, or infom1ation that

has been deleted but is still available to the Provider, or has been preserved pursuant to a request

made under 18 U.S.C. § 2703(£), the Provider is required to disclose the following information to

the government for each account or identifier listed in Attachment A for the period of January

1, 2013 to present:

         1.      All contact and personal identifying infonnation, including: full name, user

identification number, birth date, gender, contact e-mail addresses, passwords, security questions

and answers, physical address (including city, state, and zip code), telephone numbers, screen

names, websites, and other personal identifiers;

         2.      All electronic files stored online via Samsung Cloud, stored and presently

contained in, or on behalf of the account described above;

         3.      All records indicated the services available to subscribers of the electronic mail

addresses and/or individual account described above;

         4.     All search history stored and presently contained in, or on behalf of the account

described above including, if applicable, web and application activity history (including search

terms), device information history, and location history;

         5.     All activity logs for the account and all other documents showing the user's




                                                  •I
   Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 25 of 27 PAGEID #: 25




activities;

        6.      All photos and videos uploaded by that user ID and all photos and videos

uploaded by any user that have that user tagged in them;

        7.     All Samsung Cloud messages and photographs that may be stored;

        8.     All cloud device backups and/or device restore files;

        9.     All contacts, bookmarks, home screen, and Galaxy store downloads and

purchases;

        10.    All subscriber records for any Samsung account associated by cookies, email

address, or telephone number to the account described above

        11.    All location information stored in the Samsung account;

        12.    All IP logs, including all records of the IP addresses that logged into the account;

        13.    The length of service (including start date), the types of service utilized by the

user, and the means and source of any payments associated with the service (including any credit

card or bank account number);

        14.    All privacy settings and other account settings;

        15.    All associated and/or previously registered devices;

        16.    All cookie data and associate machines and accounts collected by Samsung for

user's account to include, but not limited to, browser information if available and other pages

and groups where the user (or the associated user) is the creator.

        17.    All records pertaining to communications between the Provider and any person

regarding the account, including contacts with suppo1t services and records of actions taken.

The Provider is hereby ordered to disclose the above infonnation to the government within

fourteen days of service of this warrant.




                                                •&
   Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 26 of 27 PAGEID #: 26




    II.       Information to be Seized

          All records on the Account described in Attachment A that relate to violations of:

    •     18 u.s.c. § 922(g)(3)
    •     18 U.S.C. § 922(a)(6)
    •     18 U.S.C. § 924(a)(l)(A)
    •     18 u.s.c. § 1001
    •     21 u.s.c. § 844

    and involve Connor Stephen BETTS (BETTS) since January 1, 2013, including:

               a. Any information related to the purchase, use, or possession of fueanns;

               b. Any information related to the purchase, use, or sale of controlled substances;

               c. Any information related to the types, amounts, and prices of controlled

                  substances or fuearms purchased, used, or trafficked as well as dates, places, and

                  an10unts of specific transactions;

               d. Any infonnation related to sources of controlled substances or firearms

                  (including names, addresses, phone numbers, or any other identifying

                  information);

              e. Any information recording BETTS' schedule or travel from 2013 to the present;

               f. All bank records, checks, credit card bills, account information, and other

                  financial records;

              g. Records ofinternet Protocol addresses used;

              h. Records of Internet activity, including firewall logs, caches, browser history and

                  cookies, "bookmarked" or "favorite" web pages, search terms that the user

                  entered into any Internet search engine, and records of user-typed web addresses;

          This wruTant authorizes a review of electronically stored information, communications,

other records and information disclosed pursuant to this wruTant in order to locate evidence,



                                                 •
                                                 J
   Case: 3:19-mj-00510-MJN Doc #: 1 Filed: 08/16/19 Page: 27 of 27 PAGEID #: 27




fruits, and instrwnentalities described in this warrant. The review of this electronic data may be

conducted by any government personnel assisting in the investigation, who may include, in

addition to law enforcement officers and agents, attorneys for the government, attorney support

staff, and technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the

disclosed electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.




                                               .,•
